******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
               STATE v. SKOK—CONCURRENCE

   ZARELLA, J., concurring. I agree with the majority
that, because neither of the claims raised by the defen-
dant, Joanne A. Skok, have merit, the judgment of the
trial court should be affirmed. I write separately, how-
ever, to reiterate my belief that the method we adopted
in State v. Geisler, 222 Conn. 672, 684–85, 610 A.2d 1225
(1992), for analyzing state constitutional claims requires
modification. See, e.g., Doe v. Hartford Roman Catholic
Diocesan Corp., 317 Conn. 357, 442,       A.2d      (2015)
(Zarella, J., concurring). In my view, only three of the
six factors articulated in Geisler—the text of our consti-
tution, state constitutional history, and Connecticut
precedent—are consistently relevant. The other three
factors vary in their relevance. Although there may be
occasions when federal case law illuminates the mean-
ing of provisions in our state constitution, I believe
the precedent of our sister states and economic and
sociological considerations rarely, if ever, are useful for
this purpose. In the present case, the majority correctly
concludes that neither the text of the state constitution,
its history, nor our precedent supports the defendant’s
claim under article first, § 7, of the Connecticut consti-
tution. The majority nevertheless proceeds to consider
the case law of other jurisdictions as well as economic
and sociological concerns, which I believe should play
no role in our resolution of the defendant’s claim.
Accordingly, I respectfully concur.
  In the following discussion, I first provide a brief
history of Geisler and the formulaic manner in which
we have applied it. I then explain what I believe to be
the appropriate method of interpreting the state consti-
tution and why we generally should not consider the
three Geisler factors that are not specific to Connecti-
cut. Finally, I explain why the present case perfectly
demonstrates the problems with how Geisler has pre-
viously been applied.
   The stated purpose of Geisler was to construct a
coherent method for analyzing the rights and privileges
provided in the Connecticut constitution separate from,
and in addition to, rights found in the federal constitu-
tion. The court in Geisler thus set forth six ‘‘tools of
analysis’’ to apply in resolving state constitutional
claims, namely, ‘‘(1) the textual approach . . . (2)
holdings and dicta of this court, and the Appellate Court
. . . (3) federal precedent . . . (4) sister state deci-
sions . . . (5) the historical approach, including the
historical constitutional setting and the debates of the
framers . . . and (6) economic/sociological considera-
tions.’’ (Citations omitted; emphasis omitted.) State v.
Geisler, supra, 222 Conn. 685. The court stated that
each analytical tool ‘‘should be considered to the extent
applicable . . . .’’ Id.
   After Geisler was decided, however, this court imme-
diately began referring to these tools of analysis as
‘‘factors’’; State v. Miller, 227 Conn. 363, 380, 630 A.2d
1315 (1993); and analyzing all six factors without
explaining how each factor was applicable in any given
case.1 See, e.g., State v. Kelly, 313 Conn. 1, 14–30, 95
A.3d 1081 (2014); Washington v. Meachum, 238 Conn.
692, 716–25, 680 A.2d 262 (1996); cf. Moore v. Ganim,
233 Conn. 557, 628, 660 A.2d 742 (1995) (Peters, C. J.,
concurring) (‘‘[t]he test that we apply to interpret our
state constitution requires us to consult, inter alia, his-
tory’’ [emphasis added]). The court’s mechanistic appli-
cation of Geisler was further evidenced by the fact that
we sometimes declined to review state constitutional
claims when claimants failed to brief every Geisler fac-
tor. See, e.g., Aselton v. East Hartford, 277 Conn. 120,
152–55, 890 A.2d 1250 (2006) (declining to review state
constitutional claim because claimant briefed only Con-
necticut and federal case law without addressing other
Geisler factors); cf. State v. Colon, 272 Conn. 106, 154
n.26, 864 A.2d 666 (2004) (declining to review defen-
dant’s state constitutional claims because, inter alia, he
had failed to analyze Geisler factors ‘‘separately and
distinctly’’), cert. denied, 546 U.S. 848, 126 S. Ct. 102,
163 L. Ed. 2d 116 (2005). More troubling, this court
never has clarified the relative weight that should be
accorded to each factor. Consequently, our decisions
often have read like scorecards in which we unthink-
ingly have tallied how many factors supported the posi-
tion of the claimant versus that of the opposing party.
See, e.g., State v. Ledbetter, 275 Conn. 534, 569, 881
A.2d 290 (2005) (‘‘[i]n light of the factors that weigh in
favor of the state, [economic and sociological consider-
ations] are insufficient to tilt the balance of the Geisler
analysis in favor of the defendant’’), cert. denied, 547
U.S. 1082, 126 S. Ct. 1798, 164 L. Ed. 2d 537 (2006).
  Apart from the mechanistic quality of this approach,
applying Geisler in this manner incorrectly has given
the impression that all six Geisler factors are of equal
importance. I believe, however, that they are of vastly
different importance. Although our reasoning in Geisler
may have been correct insofar as it suggested that a
variety of sources may be useful in interpreting the
state constitution, I believe the relative importance of
each factor must be clarified. Accordingly, I propose
retaining Geisler with the following modifications for
the purpose of analyzing state constitutional claims and
interpreting the contours of our state constitution.
   First, when initially presented with a state constitu-
tional claim, we always should examine the text of the
constitutional provision in question, our prior interpre-
tations of the provision, and any relevant constitutional
history relating to its adoption. See G. Tarr, Understand-
ing State Constitutions (1998) p. 209 (encouraging
‘‘state courts to examine more closely the text and
history of their constitutional provisions . . . to deter-
mine . . . the meaning of the state’s provision’’); cf.
Zivotofsky ex rel. Zivotofsky v. Kerry,         U.S.    , 135
S. Ct. 2076, 2084, 192 L. Ed. 2d 83 (2015) (‘‘[t]o determine
whether the President possesses the exclusive power
of recognition the [c]ourt examines the [United States]
[c]onstitution’s text and structure, as well as precedent
and history bearing on the question’’). The reason we
must give primacy to the text of the constitution is
because that is the language from which state constitu-
tional claims arise. In addition, the principle of stare
decisis and common sense dictate that we should look
to our prior interpretations of constitutional language
to resolve claims involving that same language. See,
e.g., Perry v. Perry, 312 Conn. 600, 614, 95 A.3d 500
(2014) (stare decisis ‘‘gives stability and continuity to
our case law’’ [internal quotation marks omitted]); cf.
Kasica v. Columbia, 309 Conn. 85, 93, 70 A.3d 1 (2013)
(‘‘[i]n interpreting the [statutory] language . . . we do
not write on a clean slate, but are bound by our previous
judicial interpretations of the language’’). Finally, our
state’s constitutional history is relevant in resolving a
state constitutional claim because understanding the
intent of those who drafted the language in question
necessarily clarifies its meaning.2 See G. Tarr, supra, p.
194 (‘‘[i]f the distinctive origins or purpose of a provi-
sion justifies independent interpretation, then state
jurists must pay particular attention to the intent of
the framers and to the historical circumstances out
of which the constitutional provision arose’’); see also
Developments in the Law, ‘‘The Interpretation of State
Constitutional Rights,’’ 95 Harv. L. Rev. 1324, 1387
(1982) (nontextual factors to consider include ‘‘state
legal history, state constitutional history, and local tra-
dition’’).
  All three of these interpretive tools are directly
related to the document we must interpret when pre-
sented with a state constitutional claim. In contrast,
the remaining three Geisler factors, namely, federal
case law, sister state case law, and economic and socio-
logical considerations, are not directly related to our
state constitution. I thus address each of these three
factors to explain why we should not consider them
without good reason.
  I begin with federal precedent, the third Geisler fac-
tor. See State v. Geisler, supra, 222 Conn. 685. In Geisler,
this factor was accompanied by a citation to State v.
Lamme, 216 Conn. 172, 579 A.2d 484 (1990), in which
we stated that ‘‘[t]he adoption of federal constitutional
precedents that appropriately illuminate open textured
provisions in our own organic document in no way
compromises our obligation independently to construe
the provisions of our state constitution.’’ Id., 184; see
also State v. Joyce, 229 Conn. 10, 18 n.12, 639 A.2d 1007
(1994) (‘‘our adoption of an analytical framework or
methodology used under the federal constitution does
not compel this court to reach the same outcome that
a federal court might reach when the methodology is
applied to a particular set of factual circumstances’’).
Thus, this Geisler factor apparently is intended to allow
a court to consider federal case law, as long as the
state constitutional provision is open textured, that is,
susceptible to different interpretations, and we do not
blindly adopt federal interpretations of a similar federal
constitutional provision.
   I disagree with this understanding because it is too
broad. Our system of government is a ‘‘system of dual
constitutionalism’’ in which the states have crafted
unique constitutions distinct from the federal constitu-
tion. G. Tarr, supra, p. 181. This requires state courts
to interpret their own constitutions independently of
federal court interpretations of the federal constitution.
See id. As Hans A. Linde, a former justice of the Oregon
Supreme Court, has suggested: ‘‘The right question is
not whether a state’s guarantee is the same as or
broader than its federal counterpart as interpreted by
the [United States] Supreme Court. The right question
is what the state’s guarantee means and how it applies
to the case at hand. The answer may [or may not] turn
out the same as it would under federal law.’’ H. Linde,
‘‘E Pluribus—Constitutional Theory and State Courts,’’
18 Ga. L. Rev. 165, 179 (1984); see also G. Tarr, supra,
p. 209 (‘‘[s]tate constitutions are distinctive documents,
and the approach to their interpretation must take
account of that distinctiveness’’). This means that, even
when the state constitutional provision at issue is open
textured, the focus of our state constitutional analysis
should be on factors specific to the Connecticut consti-
tution.
   Federal case law is not specific to our constitution
and, therefore, should play only a supplementary role,
if any, in the interpretation of a state constitutional
provision. More specifically, we should consider federal
case law only if there is an explicit connection between
provisions of the federal constitution and our own con-
stitution. Federal case law may be useful in guiding
our interpretation of the state constitution if there is
historical evidence that a provision of our constitution
was patterned after that of the federal constitution and
the phraseology of the provisions is the same or similar
in all material respects. See, e.g., State v. Davis, 283
Conn. 280, 306–307, 929 A.2d 278 (2007) (noting resem-
blance between language of fourth amendment to
United States constitution and that of article first, § 7,
of Connecticut constitution). Even in that instance,
however, we still must independently interpret the state
constitutional provision, examining it in the context of
our constitution as a whole rather than adopting the
federal interpretation of a similar federal constitutional
provision in lockstep fashion. In sum, we should not
consider federal case law unless the state constitutional
provision at issue is open textured, and, if it is, only
after providing justification as to how federal precedent
is relevant to the state constitutional provision.
   The same is true of case law from other jurisdictions,
which is the fourth Geisler factor. See State v. Geisler,
supra, 222 Conn. 685. The problem is not the per se
relevance of case law from our sister states in our
interpretation of the state constitution; rather, the con-
cern is that we sometimes have considered it regardless
of whether it has any connection to our state constitu-
tion. In the past, we have assumed that case law from
other states is relevant in interpreting our constitution
without considering whether their constitutional provi-
sions predate ours or whether there are significant tex-
tual differences between the language in our constitu-
tion and in the constitutions of the other states. See,
e.g., State v. Lockhart, 298 Conn. 537, 556–64 and n.10,
4 A.3d 1176 (2010) (surveying sister state decisions in
deciding whether state constitution requires police to
electronically record custodial interrogations as prereq-
uisite to admissibility of confessions). Instead, we
should not consider case law from another state unless
there is a connection between the language in the Con-
necticut constitution and that of the other state’s consti-
tution that renders its case law relevant. For instance,
historical evidence indicates that our 1818 constitution
was based at least in part on Mississippi’s 1817 constitu-
tion. See, e.g., State v. Williams, 311 Conn. 626, 634,
88 A.3d 534 (2014). Interpretations of the Mississippi
constitution therefore may be useful in understanding
our own constitution. Additionally, if we adopt a provi-
sion of another state’s constitution, then decisions from
that state issued before our adoption of the provision
may be relevant. See G. Tarr, supra, p. 207 (‘‘if decisions
exist interpreting [another state’s] provision, then a
state in adopting the provision knows what the conse-
quences of the choice are’’). In the absence of such
a connection, however, interpretations by other state
courts of their respective state constitutions should
have no bearing on our understanding of the Connecti-
cut constitution.
   This, again, is a consequence of the fact that constitu-
tional claims are controlled by the unique language of
the relevant constitutional provision, unlike common-
law claims, for which we often have ‘‘sought to benefit
from the collective wisdom and experience of our sister
states.’’ Squeo v. Norwalk Hospital Assn., 316 Conn.
558, 573, 113 A.3d 932 (2015); see also id. (looking to
‘‘evolving consensus of our sister states’’ to determine
scope of liability for bystander emotional distress
claim). Questions regarding the scope of tort or contract
liability, for example, often reflect public policy judg-
ments. Thus, surveying sister state case law and its
impact in those states from a policy perspective can
inform our own common-law decisions. See, e.g., Ruiz
v. Victory Properties, LLC, 315 Conn. 320, 341–43 and
nn. 9–10, 107 A.3d 381 (2015) (surveying sister state
case law to determine whether public policy supports
imposing duty on landlord to remove cinderblocks from
common area of apartment building). When deciding a
state constitutional claim, on the other hand, we are
bound to the language of the specific text unique to
our state, which generally makes sister state case law
irrelevant in any given case. See, e.g., G. Tarr, supra,
p. 200 (‘‘in interpreting a state constitution, a state court
is interpreting a unique collection of provisions with
a distinctive generating history’’). We thus should not
consider the case law of our sister states unless there
is good reason to do so.
   Finally, with respect to the last Geisler factor, eco-
nomic and sociological considerations; see State v.
Geisler, supra, 222 Conn. 685; otherwise referred to as
public policy considerations, we never have precisely
defined what type of analysis this factor entails. In
Geisler, we cited a number of cases to explain this
factor; id.; but those cases vary in their meaning. In
State v. Barton, 219 Conn. 529, 594 A.2d 917 (1991), we
simply stated that, in considering whether to adopt a
federal interpretation as a matter of state constitutional
law, we first should consider ‘‘the history and policy
concerns of analogous Connecticut constitutional pro-
visions . . . .’’ Id., 546. In State v. Dukes, 209 Conn.
98, 547 A.2d 10 (1988), we stated that ‘‘[c]onstitutional
provisions must be interpreted within the context of
the times.’’ Id., 114. Lastly, in State v. Jewett, 146 Vt.
221, 500 A.2d 233 (1985), the Vermont Supreme Court
discussed the usefulness of ‘‘Brandeis’’ briefs, that is,
briefs that rely on sociological and scientific statistics,
in deciding constitutional questions. Id., 227. Although
these cases speak to the general purpose of this Geisler
factor, they do not define what considerations should
be taken into account and the weight they should be
accorded.
   Irrespective of the purpose this factor originally was
intended to serve, we have applied it primarily in two
different ways, neither of which justifies its inclusion
in the methodology that we use for state constitutional
interpretation. First, we have used it to independently
review the public policy implications of potential consti-
tutional rulings. See, e.g., Kerrigan v. Commissioner
of Public Health, 289 Conn. 135, 247, 957 A.2d 407 (2008)
(under sixth Geisler factor, ‘‘we consider the public
policy ramifications of invalidating the statutory
scheme barring same sex marriage’’). It is entirely inap-
propriate for us to engage in this type of analysis, how-
ever, because the legislature, not the judiciary, ‘‘has
the primary responsibility for formulating public policy
. . . .’’ (Citation omitted; internal quotation marks
omitted.) Sic v. Nunan, 307 Conn. 399, 410, 54 A.3d 553
(2012); see also Cologne v. Westfarms Associates, 192
Conn. 48, 65, 469 A.2d 1201 (1984) (‘‘It is not the role
of this court to strike precise balances among the fluctu-
ating interests of competing private groups which then
become rigidified in the granite of constitutional adjudi-
cation. That function has traditionally been performed
by the legislature, which has far greater competence
and flexibility to deal with the myriad complications
[that] may arise from the exercise of constitutional
rights by some in diminution of those of others.’’). Thus,
we must leave policy judgments to the legislature,
which is free to propose an amendment to the state
constitution to effectuate public policy. See Conn.
Const., amend. VI; see also footnote 2 of this opinion
(noting that our constitution has been amended numer-
ous times).
   Alternatively, in applying this Geisler factor, we have
attempted to glean public policy by looking to the legis-
lature’s statutory enactments, as the majority does in
the present case. See part I of the majority opinion; see
also Doe v. Hartford Roman Catholic Diocesan Corp.,
supra, 317 Conn. 436–39. This approach, however, inevi-
tably is circular in its reasoning, at least with respect
to constitutional challenges to statutes. If legislative
action defines public policy, then public policy always
will support the constitutionality of the challenged stat-
ute because the legislature passed the statute. See, e.g.,
State v. Santiago, 318 Conn. 1, 377,       A.3d     (2015)
(Zarella, J., dissenting). Moreover, it is inappropriate
to defer to the legislature to determine the constitution-
ality of a statute or to interpret the constitution gener-
ally because ‘‘[w]e . . . serve as the body through
which our state laws will be measured against the Con-
necticut constitution.’’ State v. McCahill, 261 Conn. 492,
504, 811 A.2d 667 (2002). Accordingly, we simply should
not interpret our state constitution by examining public
policy concerns.
   That is not to say that our constitution always should
be read literally and that modern realities should be
ignored. To the contrary, I agree that many of the most
important provisions of the Connecticut constitution
were drafted in general language that is open textured
because they were ‘‘intended to endure for ages to
come, and, consequently, to be adapted to the various
crises of human affairs.’’3 (Emphasis omitted.) M’Cul-
loch v. Maryland, 17 U.S. (4 Wheat.) 316, 415, 4 L. Ed.
579 (1819). In interpreting the state constitution, we
therefore must determine how constitutional provisions
apply in contexts that the framers never could have
anticipated. To do so, however, we must, as I previously
discussed, determine the applicability of constitutional
provisions by analyzing the text, our precedents, and
our history, because applying constitutional provisions
in new contexts does not mean changing the meaning
of constitutional provisions on the basis of the court’s
public policy concerns.
  The majority’s analysis in the present case reveals the
problems with applying Geisler as though it mandates
consideration of all six factors. The majority begins
by correctly noting that there is no support for the
defendant’s claim in the text of our constitution, its
history, or our precedent. The majority nonetheless pro-
ceeds to analyze the claim under the remaining three
Geisler factors. This suggests that, even though nothing
in our constitution, case law, or history indicates that
the police are prohibited from recording a phone con-
versation with the consent of only one party, we never-
theless would impose such a restriction if federal courts
and other state courts have done so and if such a rule
is preferable as a matter of public policy.4 In my view,
this makes no sense.
  The majority’s analysis also illustrates why it is illogi-
cal to consider sources that have no connection to our
state constitution. For instance, the majority surveys
cases from two dozen states without explaining how
the respective constitutions of those states are relevant
to our constitution. See footnote 10 of the majority
opinion and accompanying text. The majority analyzes
the text of only one state’s constitution, namely, Mon-
tana, which constitution the majority notes has been
interpreted as prohibiting the type of state action chal-
lenged in the present case because it includes a provi-
sion that protects the ‘‘right of individual privacy,’’ and
because, during the debates of a Montana constitutional
convention, delegates specifically ‘‘decried electronic
monitoring and eavesdropping in general . . . .’’ (Inter-
nal quotation marks omitted.) Part I of the majority
opinion, quoting State v. Allen, 357 Mont. 495, 511, 514,
241 P.3d 1045 (2010). Instead of worrying about how the
Montana Supreme Court has interpreted the Montana
constitution, however, we should be concerned with
whether the text of our constitution includes a right of
individual privacy and whether the delegates to our
constitutional conventions disapproved of electronic
monitoring generally.
   In sum, the text of our constitution, the history and
legal traditions of our state, and our precedent interpre-
ting our constitution are the significant ‘‘tools of analy-
sis’’ to be used in understanding the parameters of our
constitution. State v. Geisler, supra, 222 Conn. 685. They
are the tools that are directly related to the document
itself. Federal and state decisions, and economic and
sociological considerations, are only marginally useful
and then only if they can be shown to have some connec-
tion that makes them relevant to the drafting of our
constitutional provision. Accordingly, although I agree
with the majority that neither the text of our constitu-
tion, our history, nor our case law supports the defen-
dant’s claim, I object to the majority’s further consid-
eration of factors that have no relevance to our state
constitution. I therefore respectfully concur.
  1
    There are a few cases in which we have not considered every factor.
See, e.g., Kerrigan v. Commissioner of Public Health, 289 Conn. 135, 246
n.73, 957 A.2d 407 (2008) (considering each Geisler factor except constitu-
tional history); cf. State v. Canales, 281 Conn. 572, 597 n.16, 916 A.2d 767
(2007) (addressing state constitutional claim, even though defendant did
not invoke Geisler factors, because defendant’s presentation of her constitu-
tional claim was ‘‘sufficiently clear and thorough as to constitute a function-
ally adequate Geisler analysis’’). In the large majority of cases, however,
including the present case, we have analyzed all six factors in applying
Geisler.
   2
     In contrast to some provisions of the federal constitution, state constitu-
tional provisions also generally lend themselves to historical analysis
because state constitutions often are more recently adopted and more fre-
quently amended. See G. Tarr, supra, pp. 195–96. Thus, there generally is
less concern that historical evidence regarding the intent of the framers
will be unavailable. For instance, in Connecticut, the 1965 constitutional
convention provides us with an abundant source of information about the
provisions added at that convention, as well as proposed provisions that
were rejected, which can inform our understanding of provisions from the
Connecticut constitution of 1818. Additionally, the Connecticut constitution
has been amended multiple times, each of which can provide us with histori-
cal insight into why the legislature and citizens of Connecticut had decided
to change the language of our constitution.
   3
     With that said, I also note that not every state constitutional provision
is the same; some are drafted in broad language and others in more specific
language. See G. Tarr, supra, p. 189. Accordingly, how we analyze the text
of a constitutional provision may vary depending on the structure and lan-
guage of a given provision.
   4
     I agree with the majority that, in the present case, our constitutional
history reveals that the federal constitution, and therefore federal case law,
is relevant to the defendant’s claim. As the majority explains, the text of
article first, § 7, of the Connecticut constitution was based on the fourth
amendment to the United States constitution. Thus, on the basis of this
historical connection, I agree that federal case law is useful in resolving the
defendant’s claim.